Exhibit 10.3

NCI BUILDING SYSTEMS, INC.

BONUS PROGRAM

[As Amended as of December 5, 2011]

The Bonus Program (the “Program”) is as follows:

1. Purpose. The purpose of the Program is:

(A) To provide exceptional cash rewards earned by exceptional performance; and

(B) To focus management attention on key objectives of the Company by basing
their bonus on return on assets and growth in earnings per share.

2. Administration. The Program will be administered and interpreted by the
Compensation Committee of the Board of Directors of the Company (the
“Committee”).

3. Maximum Bonuses and Bonus Performance Standards.

(A) Maximum Bonuses. The aggregate maximum bonus pool to be paid pursuant to the
Program in any fiscal year (including all bonuses and any related 401(k) profit
sharing plan matches, social security taxes and other employer costs) for all of
the Company’s employees shall not exceed fifteen percent (15%) of the Company’s
Adjusted Pre-Tax Profit before (i) any accrual for bonuses payable pursuant to
the Program for that fiscal year, and (ii) accruals with respect to awards made
under the Company’s 2003 Long-Term Incentive Plan (the “Maximum Bonus Amount”).
If the aggregate bonuses to be paid pursuant to the Program for Level 1A,
Level 1B, Level 2, Level 3 and Level 4 participants and the Non-Management Bonus
Pool in any fiscal year exceed the Maximum Bonus Amount, then the bonuses to be
paid to Level 1A, Level 1B, Level 2, Level 3 and Level 4 participants shall be
reduced on a pro rata basis to an amount such that the aggregate bonuses to be
paid pursuant to the Program for Level 1A, Level 1B, Level 2, Level 3 and
Level 4 participants and the Non-Management Bonus Pool in that fiscal year equal
the Maximum Bonus Amount.

(B) Combination of ROA and EPS. Level 1A and Level 1B participants will be
eligible for the award of an annual cash bonus equal to a percentage of their
respective base salaries, based upon the Company’s achievement of a specified
ROA, a specified EPS Growth or a combination of ROA and EPS Growth for the
fiscal year. No cash bonuses will be awarded to these participants if ROA is
less than 5%.

(1) Level 1A and 1B Participants. Level 1A participants are eligible for a
target bonus amount equal to 100% of the individuals’ base salary. Level 1B
participants are eligible for a target bonus amount equal to 75% of the
individuals’ base salary. Cash bonus awards, expressed as a percentage of the
individuals’ target bonus amount, for which Level 1A and 1B participants are
eligible will be based on the grid of ROA and EPS Growth achievement attached
hereto as Exhibit A.

(C) ROA Only. Levels 2, 3 and Level 4 participants will be eligible for the
award of a cash bonus equal to a percentage of their respective base salaries,
based upon the Company’s achievement of a specified ROA for the fiscal year. No
cash bonuses will be awarded to these participants if ROA is less than 5%.



--------------------------------------------------------------------------------

(1) Level 3 Participants. The Committee shall place all Level 3 participants in
five categories. If ROA is 5% or more, Level 3 participants will be eligible for
a cash bonus in accordance with the following table:

 

   

Target Bonus as
Percentage of
Salary

 

Minimum Bonus as
Percentage of Salary
(5% of ROA
Threshold)

 

Additional Percentage of
Base Salary for each 1%
Increment of ROA in
Excess of 5% up to 15%

 

Additional Percentage of
Base Salary for each 1%
Increment of ROA in Excess
of 15%

Level III

       

A

  30%   1.50%   0.600%   2.250%

B

  35%   1.75%   0.700%   2.625%

C

  40%   2.00%   0.800%   3.000%

D

  45%   2.25%   0.900%   3.375%

E

  50%   2.50%   1.000%   3.750%

F

  60%   3.00%   1.200%   4.500%

(2) Level 4 Participants. If ROA is 5% or more, Level 4 participants will be
eligible for a cash bonus in accordance with the following table:

 

   

Target Bonus as
Percentage of
Salary

 

Minimum Bonus as
Percentage of Salary
(5% of ROA
Threshold)

 

Additional Percentage of
Base Salary for each 1%
Increment of ROA in
Excess of 5% up to 15%

 

Additional Percentage of
Base Salary for each 1%
Increment of ROA in Excess
of 15%

Level IV

       

A

  10%   0.50%   0.200%   0.750%

B

  15%   0.75%   0.300%   1.125%

C

  20%   1.00%   0.400%   1.500%

D

  25%   1.25%   0.500%   1.875%

(D) Non-Management Bonus Pool. The Company shall establish a permanent minimum
bonus pool for lower level, non-management employees (the “Non-Management Bonus
Pool”), in an amount equal to $2,850,000, to be paid if and only if the
Company’s Adjusted Pre-Tax Profit is equal to or greater than $36 million;
provided, however, that the aggregate amount of the Non-Management Bonus Pool
shall be adjusted annually beginning in 2007 by a percentage equal to the
percentage increase in the then most recently published CPI (as hereinafter
defined), over the CPI published for the immediately preceding fiscal year. If
the CPI did not increase during the measurement period, no adjustment to the
Non-Management Bonus Pool shall be made. For purposes of the Program, “CPI”
means the Consumer Price Index for All Urban Customers for the
Houston-Galveston-Brazoria area. If the CPI becomes unavailable to the public
because publication is discontinued, or otherwise, then the Company and the
Committee will substitute therefor a comparable index based upon changes in the
cost of living or purchasing power of the consumer dollar, published by another
governmental agency or, if no such index shall be available then a comparable
index published by a major bank or other financial institution or by a
recognized financial publication.

(E) No Individual Caps. Subject to the Maximum Bonus Amount set forth in
Section 3(A) above, participants will not be subject to any cap on the maximum
amount of an individual bonus. The grid attached hereto as Exhibit A illustrates
the bonus levels payable up to 41% ROA Growth and 62% EPS Growth. Should either
of these metrics exceed those levels, individual bonuses shall be increased by
extrapolating the grid in a proportionate manner.



--------------------------------------------------------------------------------

4. Participants and Eligibility.

(A) Whether or not to award a cash bonus to any particular participant is within
the absolute discretion of the Company and the Committee. No bonus award to a
Level 1A, 1B, 2 or 3 participant may be paid unless and until approved by the
Committee, and no bonus award may be paid to a Level 4 participant unless and
until the Committee has approved the aggregate employee bonus pool for that
fiscal year.

(B) A participant shall not be eligible for and shall not be entitled to receive
a bonus for any fiscal year’s performance unless the participant is employed by
the Company or one of its subsidiaries both on the last day of the fiscal year
and on the date of approval by the Committee of the bonus (if a Level 1A, 1B, 2
or 3 participant) or the aggregate employee bonus pool for that year (if a
Level 4 participant).

(C) The Committee, in its sole discretion, shall determine the Level 1A, 1B,
Level 2 and Level 3 participants for any given fiscal year; provided, however,
the Committee and/or the Executive Committee shall determine the categories into
which Level 3 participants will be placed, and provided further that the
Executive Committee shall have the authority to move a Level 4 participant to
the lowest category of Level 3 when that participant receives a promotion.
Designation of a manager as a participant for any fiscal year is in the absolute
discretion of the Company and the Committee and does not entitle that
participant to remain as a participant in any subsequent year.

(D) Addition, removal or movement of participants into, from or between any of
Levels 1A, 1B, 2 or 3 must be submitted to and approved by the Committee;
provided, however, that the Executive Committee shall have the authority to move
a Level 4 participant to the lowest category of Level 3 when that participant
receives a promotion. The Level 1 managers, with the approval of the Chairman of
the Board and President, shall have discretion to add or remove participants at
Level 4 without further action of the Committee, provided the aggregate bonuses
paid to all employees do not exceed the amount of the employee bonus pool for
that year approved by the Committee.

(E) The Executive Committee, in its sole discretion, shall determine the
participants in the Non-Management Bonus Pool for any given fiscal year.
Designation of a non-management employee as a participant for any fiscal year is
in the absolute discretion of the Company and the Executive Committee and does
not entitle that participant to remain as a participant in any subsequent year.

5. Definitions. As used in this Program, the following terms shall have the
meanings set forth below:

“Adjusted EPS” means net income plus the after-tax impact of deferred financing
costs and other non-recurring expenses approved by the Compensation Committee or
the Board of Directors divided by the weighted average shares outstanding on a
fully diluted basis for the period as set forth on the audited annual financial
statements of the Company and, when appropriate to the calculations, the
internally generated financial statements for each month and quarter of the
fiscal year, prepared in accordance with generally accepted accounting
principles.

“Adjusted Operating Assets” means (x) total assets, less (y) cash and cash
equivalents, deferred income taxes and goodwill and indefinite lived intangible
assets, all as set forth on the audited annual financial statements of the
Company and, when appropriate to the calculations, the internally generated
financial statements for each month and quarter of the fiscal year, prepared in
accordance with generally accepted accounting principles.

 



--------------------------------------------------------------------------------

“Adjusted Pre-Tax Profit” means EBIT plus deferred financing costs and other
non-recurring expenses approved by the Compensation Committee or the Board of
Directors as set forth on the audited annual financial statements of the Company
and, when appropriate to the calculations, the internally generated financial
statements for each month and quarter of the fiscal year, prepared in accordance
with generally accepted accounting principles.

“EBIT” means income before income taxes plus interest expense as set forth on
the audited annual financial statements of the Company and, when appropriate to
the calculations, the internally generated financial statements for each month
and quarter of the fiscal year, prepared in accordance with generally accepted
accounting principles.

“EPS Growth” means (x) Adjusted EPS for the fiscal year less Adjusted EPS for
the prior fiscal year, divided by (y) Adjusted EPS for the prior fiscal year. If
the Company conducts a public offering of equity securities, the Committee will
evaluate and determine at that time whether any adjustments should be made to
the calculation of EPS Growth.

“Maximum Bonus Amount” has the meaning set forth in Section 3(A) hereof.

“Non-Management Bonus Pool” has the meaning set forth in Section 3(D) hereof.

“ROA” means Adjusted Pre-Tax Profit divided by Adjusted Operating Assets.

6. Interpretation. The Committee shall interpret the Program and shall prescribe
such rules and regulations in connection with the operation of the Program as it
determines to be advisable. The Committee may rescind and amend its rules,
regulations and interpretations.

7. Amendment or Termination. The Program may be terminated at any time or
amended from time to time by the Committee without the consent or approval of
the participants in the Program.

8. Effect of Program. Neither the adoption of the Program nor any action of the
Committee, including action taken at any time to terminate or amend the Program,
shall be deemed to give any officer, manager, employee, participant or other
person any right to receive a bonus or any other rights, whether as a third
party beneficiary or otherwise.



--------------------------------------------------------------------------------

Exhibit “A”

 

      LEVEL 1A AND 1B BONUS PARTICIPANTS            Percent of Target Bonus Paid
           Table indicates what Percenatage of the TARGET BONUS will be paid.   
              Percent of Target Bonus To be Paid            34%        58       
62        66        70        74        78        82        86        90       
94        98        102        106        110        114        118        122
       126        130        134        138        142        146        150   
    154        158        162        166        170        174            33%   
    56        60        64        68        72        76        80        84   
    88        92        96        100        104        108        112       
116        120        124        128        132        136        140        144
       148        152        156        160        164        168        172   
        32%        54        58        62        66        70        74       
78        82        86        90        94        98        102        106     
  110        114        118        122        126        130        134       
138        142        146        150        154        158        162        166
       170            31%        52        56        60        64        68     
  72        76        80        84        88        92        96        100     
  104        108        112        116        120        124        128       
132        136        140        144        148        152        156        160
       164        168            30%        50        54        58        62   
    66        70        74        78        82        86        90        94   
    98        102        106        110        114        118        122       
126        130        134        138        142        146        150        154
       158        162        166            29%        48        52        56   
    60        64        68        72        76        80        84        88   
    92        96        100        104        108        112        116       
120        124        128        132        136        140        144        148
       152        156        160        164            28%        46        50
       54        58        62        66        70        74        78        82
       86        90        94        98        102        106        110       
114        118        122        126        130        134        138        142
       146        150        154        158        162            27%        44
       48        52        56        60        64        68        72        76
       80        84        88        92        96        100        104       
108        112        116        120        124        128        132        136
       140        144        148        152        156        160            26%
       42        46        50        54        58        62        66        70
       74        78        82        86        90        94        98        102
       106        110        114        118        122        126        130   
    134        138        142        146        150        154        158       
    25%        40        44        48        52        56        60        64   
    68        72        76        80        84        88        92        96   
    100        104        108        112        116        120        124       
128        132        136        140        144        148        152        156
           24%        38        42        46        50        54        58     
  62        66        70        74        78        82        86        90     
  94        98        102        106        110        114        118        122
       126        130        134        138        142        146        150   
    154            23%        36        40        44        48        52       
56        60        64        68        72        76        80        84       
88        92        96        100        104        108        112        116   
    120        124        128        132        136        140        144       
148        152      E       22%        34        38        42        46       
50        54        58        62        66        70        74        78       
82        86        90        94        98        102        106        110     
  114        118        122        126        130        134        138       
142        146        150      P       21%        32        36        40       
44        48        52        56        60        64        68        72       
76        80        84        88        92        96        100        104     
  108        112        116        120        124        128        132       
136        140        144        148      S       20%        30        34       
38        42        46        50        54        58        62        66       
70        74        78        82        86        90        94        98       
102        106        110        114        118        122        126        130
       134        138        142        146            19%        28        32
       36        40        44        48        52        56        60        64
       68        72        76        80        84        88        92        96
       100        104        108        112        116        120        124   
    128        132        136        140        144            18%        26   
    30        34        38        42        46        50        54        58   
    62        66        70        74        78        82        86        90   
    94        98        102        106        110        114        118       
122        126        130        134        138        142      G       17%     
  24        28        32        36        40        44        48        52     
  56        60        64        68        72        76        80        84     
  88        92        96        100        104        108        112        116
       120        124        128        132        136        140      R      
16%        22        26        30        34        38        42        46       
50        54        58        62        66        70        74        78       
82        86        90        94        98        102        106        110     
  114        118        122        126        130        134        138      O  
    15%        20        24        28        32        36        40        44   
    48        52        56        60        64        68        72        76   
    80        84        88        92        96        100        104        108
       112        116        120        124        128        132        136   
  W       14%        18        22        26        30        34        38       
42        46        50        54        58        62        66        70       
74        78        82        86        90        94        98        102       
106        110        114        118        122        126        130        134
     T       13%        16        20        24        28        32        36   
    40        44        48        52        56        60        64        68   
    72        76        80        84        88        92        96        100   
    104        108        112        116        120        124        128       
132      H       12%        14        18        22        26        30        34
       38        42        46        50        54        58        62        66
       70        74        78        82        86        90        94        98
       102        106        110        114        118        122        126   
    130            11%        12        16        20        24        28       
32        36        40        44        48        52        56        60       
64        68        72        76        80        84        88        92       
96        100        104        108        112        116        120        124
       128            10%        10        14        18        22        26     
  30        34        38        42        46        50        54        58     
  62        66        70        74        78        82        86        90     
  94        98        102        106        110        114        118        122
       126            9%        8        12        16        20        24       
28        32        36        40        44        48        52        56       
60        64        68        72        76        80        84        88       
92        96        100        104        108        112        116        120
       124            8%        6        10        14        18        22       
26        30        34        38        42        46        50        54       
58        62        66        70        74        78        82        86       
90        94        98        102        106        110        114        118   
    122            7%        4        8        12        16        20        24
       28        32        36        40        44        48        52        56
       60        64        68        72        76        80        84        88
       92        96        100        104        108        112        116     
  120            6%        2        6        10        14        18        22   
    26        30        34        38        42        46        50        54   
    58        62        66        70        74        78        82        86   
    90        94        98        102        106        110        114       
118            5%        0        4        8        12        16        20     
  24        28        32        36        40        44        48        52     
  56        60        64        68        72        76        80        84     
  88        92        96        100        104        108        112        116
           4%        0        2        6        10        14        18        22
       26        30        34        38        42        46        50        54
       58        62        66        70        74        78        82        86
       90        94        98        102        106        110        114       
    3%        0        0        4        8        12        16        20       
24        28        32        36        40        44        48        52       
56        60        64        68        72        76        80        84       
88        92        96        100        104        108        112            2%
       0        0        2        6        10        14        18        22     
  26        30        34        38        42        46        50        54     
  58        62        66        70        74        78        82        86     
  90        94        98        102        106        110            1%        0
       0        0        4        8        12        16        20        24     
  28        32        36        40        44        48        52        56     
  60        64        68        72        76        80        84        88     
  92        96        100        104        108            0%        0        0
       0        2        6        10        14        18        22        26   
    30        34        38        42        46        50        54        58   
    62        66        70        74        78        82        86        90   
    94        98        102        106              5%        6%        7%     
  8        9%        10%        11%        12%        13%        14%        15%
       16%        17%        18%        19%        20%        21%        22%   
    23%        24%        25%        26%        27%        28%        29%       
30%        31%        32%        33%        34%            Return on Assets
(Percent)     